SUMMARY ORDER

Plaintiff-appellant Barbara Zinnamon argues that the district court erred in dismissing her complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We affirm for substantially the reasons stated in the district court’s opinion. See Zinnamon v. N.Y.C. Dep’t of Educ., No. 08-CV-1399 (E.D.N.Y. Oct.8, 2008).
Finding no merit in Zinnamon’s remaining arguments, we hereby AFFIRM the judgment of the district court.